





Black Hills Corporation
2005 Omnibus Incentive Plan
Option Award Agreement




Participant:         

--------------------------------------------------------------------------------

                   
Date of Grant: 

--------------------------------------------------------------------------------



Number of Shares Covered by this Option:  

--------------------------------------------------------------------------------


 
Number of above Shares intended to be
Incentive Stock Options ("ISOs")
within the meaning of Internal Revenue
Code § 422:                       

--------------------------------------------------------------------------------

 
Number of above shares intended to be
Nonqualified Stock Options ("NQSOs"):       

--------------------------------------------------------------------------------



Option Price for each Share:                     

--------------------------------------------------------------------------------


Date of Expiration:                      

--------------------------------------------------------------------------------


This document constitutes part of the prospectus covering securities that have
been registered under the Securities Act of 1933.


THIS AGREEMENT, effective as of the Date of Grant set forth above, represents
the grant of stock options by Black Hills Corporation, a South Dakota
corporation (the "Company") to the Participant named above, pursuant to the
provisions of the Black Hills Corporation 2005 Omnibus Incentive Plan ("Plan").


All capitalized terms used herein shall have the meanings ascribed to them in
the Plan, unless specifically set forth otherwise herein.


The Plan provides a complete description of the terms and conditions governing
the Option. If there is any inconsistency between the terms of this Agreement
and the terms of the Plan, the Plan's terms shall completely supersede and
replace the conflicting terms of this Agreement. The parties hereto agree as
follows:
 
 
1

--------------------------------------------------------------------------------




1.             Grant of Stock Options. The Company hereby grants to the
Participant an Option to purchase the number of Shares set forth above, at the
stated Option Price, which is 100 percent (100%) of the Fair Market Value of a
Share on the Date of Grant, in the manner and subject to the terms and
conditions of the Plan and this Agreement.


2.  Exercise of Stock Option. Except as hereinafter provided, the Participant
may exercise this Option at any time after the end of one year following the
Date of Grant as to those Shares which have become vested according to the
vesting schedule set forth below, provided that no exercise may occur subsequent
to the close of business on the Date of Expiration (as defined on page 1 of this
Agreement).


VESTING SCHEDULE


Date
Shares for Which Option Becomes Exercisable
Cumulative Number of Shares Available for Purchase
______
___
____
______
___
____
______
___
____
     

This Option may be exercised in whole or in part, but not for less than 100
Shares at any one time, unless fewer than 100 Shares then remain subject to the
Option, and the Option is then being exercised as to all such remaining Shares.


3.    Termination of Employment:



(a)  
By death or Disability: In the event of termination of employment by reason of
death or disability, all Shares under this Option shall become immediately
vested (100%) and the Shares may be purchased under the terms of this Agreement
until the earlier of: (i) the expiration date of this Option; or (ii) the first
anniversary of the date of death or Disability.




(b)
    By Retirement: In the event of termination of employment by reason of
retirement, all Shares under this Option shall become immediately vested (100%)
and the Shares may be purchased under the terms of this Agreement until the
earlier of: (i) the expiration date of this Option; or (ii) the third
anniversary date of Retirement.

 
(c)   For other reasons: Shares which are vested as of the date of termination
of employment of the Participant for any reason other than those reasons set
forth in 3(a) or 3(b) above may be purchased under the terms of this Agreement
until the earlier of: (i) the expiration date of this Option; or (ii) 90 days
following the date of termination of employment. Shares which are not vested as
of the date of termination shall immediately terminate, and shall be forfeited
to the Company.


4.     Change in Control. In the event of a Change in Control, all Shares under
this Option shall become immediately vested (100%) and shall remain exercisable
for their entire term.
 
 
2

--------------------------------------------------------------------------------



    "Change in Control" of the Company shall be deemed to have occurred (as of a
particular day, as specified by the Board) upon the occurrence of any of the
following events:
 

(a)  
The acquisition in a transaction or series of transactions by any Person of
Beneficial Ownership of thirty percent (30%) or more of the combined voting
power of the then outstanding shares of common stock of the Company; provided,
however, that for purposes of this Agreement, the following acquisitions will
not constitute a Change in Control: (A) any acquisition by the Company; (B) any
acquisition of common stock of the Company by an underwriter holding securities
of the Company in connection with a public offering thereof; and (C) any
acquisition by any Person pursuant to a transaction which complies with
subsections (c) (i), (ii) and (iii), below;



(b)  Individuals who, as of December 31, 2004 are members of the Board (the
"Incumbent Board"), cease for any reason to constitute at least a majority of
the members of the Board; provided, however, that if the election, or nomination
for election by the Company's common shareholders, of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Plan, be considered as a member of the
Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened "Election Contest" (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a "Proxy Contest") including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest;


(c)   Consummation, following shareholder approval, of a reorganization, merger,
or consolidation of the Company and/or its subsidiaries, or a sale or other
disposition (whether by sale, taxable or non-taxable exchange, formation of a
joint venture or otherwise) of fifty percent (50%) or more of the assets of the
Company and/or its subsidiaries (each a “Business Combination”), unless, in each
case, immediately following such Business Combination, (i) all or substantially
all of the individuals and entities who were beneficial owners of shares of the
common stock of the Company immediately prior to such Business Combination
beneficially own, directly or indirectly, more that fifty percent (50%) of the
combined voting power of the then outstanding shares of the entity resulting
from the Business Combination or any direct or indirect parent corporation
thereof (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one (1) or more subsidiaries)(the “Successor
Entity”); (ii) no Person (excluding any Successor entity or any employee benefit
plan or related trust, of the Company or such Successor Entity) owns, directly
or indirectly, thirty percent (30%) or more of the combined voting power of the
then outstanding shares of common stock of the Successor Entity, except to the
extent that such ownership existed prior to such Business Combination; and (iii)
at least a majority of the members of the Board of Directors of the entity
resulting from such Business Combination or any direct or indirect parent
corporation thereof were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
Business Combination; or
 
 
3

--------------------------------------------------------------------------------




(d)   Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with subsections  (c) (i), (ii), and (iii) above.


(e)   A Change in Control shall not be deemed to occur solely because any Person
(the "Subject Person") acquired Beneficial Ownership of more than the permitted
amount of the then outstanding Common Stock as a result of the acquisition of
Common Stock by the Company which, by reducing the number of shares of Common
Stock then outstanding, increases the proportional number of shares Beneficially
Owned by the Subject Persons, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
Common Stock by the Company, and after such stock acquisition by the Company,
the Subject Person becomes the Beneficial Owner of any additional Common Stock
which increases the percentage of the then outstanding Common Stock Beneficially
Owned by the Subject Person, then a Change in Control shall occur.


(f)    A Change in Control shall not be deemed to occur unless and until all
regulatory approvals required in order to effectuate a Change in Control of the
Company have been obtained and the transaction constituting the Change in
Control has been consummated.
 
5.     Restrictions on Transfer. This Option may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, this Option shall be
exercisable during the Participant's lifetime only by the Participant or the
Participant's legal representative.


6.     Recapitalization. In the event there is any change in the Company's
Shares through the declaration of stock dividends or through recapitalization
resulting in stock splits or through merger, consolidation, exchange of Shares,
or otherwise, the number and class of Shares subject to this Option, as well as
the Option Price, may be equitably adjusted by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights.


7.     Procedure for Exercise of Option. This Option may be exercised by
delivery of written notice to the Company at its executive offices, addressed to
the attention of its Secretary. Such notice: (a) shall be signed by the
Participant or his or her legal representative; (b) shall specify the number of
full Shares then elected to be purchased with respect to the Option; (c) unless
a Registration Statement under the Securities Act of 1933 is in effect with
respect to the Shares to be purchased, shall contain a representation of the
Participant that the Shares are being acquired by him or her for investment and
with no present intention of selling or transferring them, and that he or she
will not sell or otherwise transfer the Shares except in compliance with all
applicable securities laws and requirements of any stock exchange upon which the
Shares may then be listed; and (d) shall be accompanied by payment in full of
the Option Price of the Shares to be purchased, and the Participant's copy of
this Agreement.
 
 
4

--------------------------------------------------------------------------------



 
The Option Price upon exercise of this Option shall be payable to the Company in
full either: (a) in cash or its equivalent (acceptable cash equivalents shall be
determined at the sole discretion of the Committee); or (b) by tendering
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price (provided that the Shares which are
tendered must have been held by the Participant for at least six (6) months
prior to their tender to satisfy the Option Price); or (c), by a combination of
(a) and (b).


The Participant may also be permitted to exercise pursuant to a "cashless
exercise" procedure as permitted under the Federal Reserve Board's Regulation T,
subject to securities law restrictions.


As promptly as practicable after receipt of notice and payment upon exercise,
the Company shall cause to be issued and delivered to the Participant or his or
her legal representative, as the case may be, certificates for the Shares so
purchased, which may, if appropriate, be endorsed with appropriate restrictive
legends. The Share certificates shall be issued in the Participant's name (or,
at the discretion of the Participant, jointly in the names of the Participant
and the Participant's spouse). The Company shall maintain a record of all
information pertaining to the Participant's rights under this Agreement,
including the number of Shares for which their Option is exercisable. If the
Option shall have been exercised in full, this Agreement shall be returned to
the Company and canceled.


8.     Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant's lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant's death shall be paid to the Participant's
estate.


9.     Rights as a Shareholder. The Participant shall have no rights as a
shareholder of the Company with respect to the Shares subject to this Option
Agreement including, without limitation, any right to dividends, until such time
as the purchase price has been paid, and the Shares have been issued and
delivered to him or her.


10.     Continuation of Employment. This Option Agreement shall not confer upon
the Participant any right to continuation of employment by the Company, nor
shall this Option Agreement interfere in any way with the Company's right to
terminate the Participant's employment at any time. A transfer of the
Participant's employment between the Company and any one of its Subsidiaries (or
between Subsidiaries) shall not be deemed a termination of employment.


11.     Limitation. Participant shall not exercise any shares which are intended
to be ISOs hereunder if and to the extent that the Participant would thereby be
entitled to purchase Shares in any one calendar year, the value of which,
determined at the time of the Date of Grant, would exceed $100,000.
 
 
5

--------------------------------------------------------------------------------




12.     Miscellaneous.



(a)  
This Option Agreement and the rights of the Participant hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any Shares acquired pursuant to the exercise of this Option, as
it may deem advisable, including, without limitation, restrictions under
applicable Federal securities laws, under the requirements of any stock exchange
or market upon which such Shares are then listed and/or traded, and under any
blue sky or state securities laws applicable to such Shares. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Option Agreement, all of which shall be binding upon the Participant.




(b)  
With the approval of the Board, the Committee may terminate, amend, or modify
the Plan; provided, however, that no such termination, amendment, or
modification of the Plan may in any material way adversely affect the
Participant's rights under this Agreement, without the written consent of the
Participant.

 

(c)  
The Company shall have the power and the right to deduct or withhold, or require
the Participant to remit to the Company, an amount sufficient to satisfy
federal, state, and local taxes (including Participant's FICA obligation)
required by law to be withheld with respect to any exercise of the Participant's
rights under this Agreement.

 

 
The Participant may elect, subject to any procedural rules adopted by the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having an aggregate Fair Market Value on the
date the tax is to be determined, equal to the amount required to be withheld.

 
(d)   The Participant agrees to take all steps necessary to comply with all
applicable provisions of federal and state securities law in exercising his or
her rights under this Agreement.
 
(e)   This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
 
(f)    All obligations of the Company under the Plan and this Agreement, with
respect to this Option, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
 
 
6

--------------------------------------------------------------------------------


 
 
(g)  To the extent not preempted by federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of South
Dakota.


The following parties have caused this Agreement to be executed as of the Date
of Grant.


BLACK HILLS CORPORATION






By________________________________________
 
 




___________________________________________
Participant



